Exhibit 9: RNS Number : 8712H Unilever PLC 12 June 2017 Unilever PLC Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name David Blanchard 2 Reason for the notification a) Position/status Chief R&D Officer (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 112 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 59 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 50 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 434 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p171 4342.5p484 e) Aggregated information - Volume - Total £21,017.70 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Marc Engel 2 Reason for the notification a) Position/status Chief Supply Chain Officer (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 99 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 19 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 17 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 163 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p118 4342.5p180 e) Aggregated information - Volume - Total £7,816.50 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Kevin Havelock 2 Reason for the notification a) Position/status President, Refreshment (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 112 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 38 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 33 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 420 shares (reinvestment of dividend on (freely transferable) shares) • 235 shares (Dividends earned were reinvested as additional shares under the Senior Executive Retirement Arrangement (SERA)) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p150 4342.5p688 e) Aggregated information - Volume - Total £29,876.40 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Alan Jope 2 Reason for the notification a) Position/status President, Personal Care (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC American Depositary Receipts each representing 1 ordinary 3 1/9 pence share CUSIP904767704 b) Nature of the transaction • 129 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares under the Unilever North America Omnibus Equity Compensation Plan, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 31 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares under the Unilever North America Omnibus Equity Compensation Plan, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 36 shares (reinvestment of dividend on (freely transferable) shares) c) Currency USD - United States Dollar d) Price(s) and volume(s) Price(s)Volume(s) e) Aggregated information - Volume - Total f) Date of the transaction 2017-06-07 g) Place of the transaction New York Stock Exchange - XNYS Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Kees Kruythoff 2 Reason for the notification a) Position/status President, North America (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 132 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares under the Unilever North America Omnibus Equity Compensation Plan, which will be subject to the same performance conditions as the c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p132 e) Aggregated information - Volume - Total £0.00 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Leena Nair 2 Reason for the notification a) Position/status Chief HR Officer (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 95 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 22 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 19 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 155 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p117 4342.5p174 e) Aggregated information - Volume - Total £7,555.95 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Nitin Paranjpe 2 Reason for the notification a) Position/status President, Home Care (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 160 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 15 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 13 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 150 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p175 4342.5p163 e) Aggregated information - Volume - Total £7,078.28 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Graeme Pitkethly 2 Reason for the notification a) Position/status Chief Financial Officer (Director) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 267 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 58 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 50 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 290 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p325 4342.5p340 e) Aggregated information - Volume - Total £14,764.50 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Graeme Pitkethly 2 Reason for the notification a) Position/status Chief Financial Officer (Director) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction 2 shares (reinvestment of dividend) under the Unilever PLC Share Incentive Plan. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 4372.1696p2 e) Aggregated information - Volume - Total 2 £87.44 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Graeme Pitkethly 2 Reason for the notification a) Position/status Chief Financial Officer (Director) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Purchase of shares under the Unilever PLC Share Incentive Plan. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 4335.207p3 e) Aggregated information - Volume - Total 3 £130.06 f) Date of the transaction 2017-06-08 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Paul Polman 2 Reason for the notification a) Position/status Chief Executive Officer (Director) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 819 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 9 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p819 4342.5p9 e) Aggregated information - Volume - Total £390.83 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Judith Amanda Sourry Knox 2 Reason for the notification a) Position/status President, Foods (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC American Depositary Receipts each representing 1 ordinary 3 1/9 pence share CUSIP904767704 b) Nature of the transaction • 96 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares under the Unilever North America Omnibus Equity Compensation Plan, which will be subject to the same performance conditions as the underlying GSIP conditional shares) c) Currency USD - United States Dollar d) Price(s) and volume(s) Price(s)Volume(s) e) Aggregated information - Volume - Total 96 f) Date of the transaction 2017-06-07 g) Place of the transaction New York Stock Exchange - XNYS Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Ritva Sotamaa 2 Reason for the notification a) Position/status Chief Legal Officer (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 163 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 43 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 37 shares (Dividend equivalents earned on MCIP investment shares were reinvested as additional MCIP investment shares) • 159 shares (reinvestment of dividend on (freely transferable) shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p206 4342.5p 196 e) Aggregated information - Volume - Total £8,511.30 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Keith Weed 2 Reason for the notification a) Position/status Chief Marketing & Communications Officer (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 112 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) • 94 shares (Dividend equivalents earned on MCIP conditional matching shares were reinvested as additional MCIP conditional matching shares, which will be subject to the same performance conditions as the underlying MCIP conditional matching shares) • 399 shares (Dividends earned were reinvested as additional shares under the Senior Executive Retirement Arrangement (SERA)) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p206 4342.5p399 e) Aggregated information - Volume - Total £17,326.58 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Jan Zijderveld 2 Reason for the notification a) Position/status President, Europe (a member of the Unilever Leadership Executive ("ULE")) b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction • 112 shares (Dividend equivalents earned on GSIP conditional shares were reinvested as additional GSIP conditional shares, which will be subject to the same performance conditions as the underlying GSIP conditional shares) c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s)Volume(s) 0.00p112 e) Aggregated information - Volume - Total £0.00 f) Date of the transaction 2017-06-07 g) Place of the transaction London Stock Exchange - XLON This information is provided by RNS The company news service from the London Stock Exchange END
